           Case 6:20-cv-00533-ADA Document 69 Filed 08/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                    §
 BRAZOS LICENSING AND                           §    CIVIL ACTION NO. 6:20-CV-533-ADA
 DEVELOPMENT,                                   §    CIVIL ACTION NO. 6:20-CV-534-ADA
                                                §    CIVIL ACTION NO. 6:20-CV-535-ADA
                Plaintiff,                      §    CIVIL ACTION NO. 6:20-CV-536-ADA
                                                §    CIVIL ACTION NO. 6:20-CV-537-ADA
          v.                                    §    CIVIL ACTION NO. 6:20-CV-538-ADA
                                                §    CIVIL ACTION NO. 6:20-CV-540-ADA
 HUAWEI TECHNOLOGIES CO., LTD.                  §    CIVIL ACTION NO. 6:20-CV-541-ADA
 AND HUAWEI TECHNOLOGIES USA                    §    CIVIL ACTION NO. 6:20-CV-542-ADA
 INC.                                           §    CIVIL ACTION NO. 6:20-CV-543-ADA
                                                §    CIVIL ACTION NO. 6:20-CV-544-ADA
                Defendants.                     §


                                 NOTICE OF APPEARANCE

       Defendants Huawei Technologies Co., Ltd. and Huawei Technologies USA Inc.

(“Defendants”) hereby file this Notice of Appearance and inform the Court that the following

attorney has entered this action as counsel for Defendant:

                                         Eric S. Schlichter
                                     Texas Bar No. 24007994
                                      MCGUIREWOODS LLP
                                    600 Travis St., Suite 7500
                                        Houston, TX 77002
                                    Telephone: (713) 571-9191
                                    Facsimile: (713) 571-9652
                                 eschlichter@mcguirewoods.com

       In connection with this Notice, Mr. Schlichter requests that his appearance for Defendants

be reflected on the Court’s docket and that all future pleadings, Orders, and other papers be served

on him.
        Case 6:20-cv-00533-ADA Document 69 Filed 08/25/21 Page 2 of 3




Dated: August 25, 2021             Respectfully submitted,

                                   /s/ Eric S. Schlichter
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   Matthew W. Cornelia
                                   Texas Bar No. 24097534
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   Facsimile: (214) 932-6499
                                   jcook@mcguirewoods.com
                                   shasset@mcguirewoods.com
                                   mcornelia@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   Eric S. Schlichter
                                   Texas Bar No. 24007994
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   Facsimile: (713) 571-9652
                                   tvanhoutan@mcguirewoods.com
                                   eschlichter@mcguirewoods.com

                                   Justin R. Lowery (pro hac vice)
                                   MCGUIREWOODS LLP
                                   800 East Canal Street
                                   Richmond, VA 23219
                                   Telephone: (804) 775-1000
                                   Facsimile: (804) 698-2016
                                   jlowery@mcguirewoods.com

                                   Kuan-Chieh Tu
                                   Texas Bar No. 24090443
                                   MCGUIREWOODS LLP
                                   Two Embarcadero Center, Suite 1300
                                   San Francisco, CA 94111
                                   Telephone: (415) 844-9944
                                   Facsimile: (415) 844-9922
                                   gtu@mcguirewoods.com
         Case 6:20-cv-00533-ADA Document 69 Filed 08/25/21 Page 3 of 3




                                           J. Mark Mann
                                           Texas Bar No. 12926150
                                           G. Blake Thompson
                                           Texas Bar No. 24042033
                                           MANN | TINDEL | THOMPSON
                                           300 West Main Street
                                           Henderson, Texas 76562
                                           Telephone: (903) 657-8540
                                           mark@themannfirm.com
                                           blake@themannfirm.com

                                           Counsel for Defendants Huawei Technologies Co.,
                                           Ltd. and Huawei Technologies USA Inc.




                              CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on August 25, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system

                                           /s/ Eric S. Schlichter
                                           Eric S. Schlichter
